Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 11/10/2022. Claims 1, 20, and 30 have been amended. Claims 1-30 are now pending in this Application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,521,720. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose request to access clients information and verify an identity of the clients before grating the request.

17/548,223
11,521,720
Claim 1, A method for a client having a client device to request client access from a provider having a provider system, the method comprising: 
         connecting the provider system to a plurality of readers disposed at distances from an access touchpoint and from each other; 
         establishing a secure local connection between the client device and the provider system via a reader of the plurality of readers, before the client and the client device reach the access touchpoint; 
          receiving, by the provider system from the client device, a request for client access before the client and the client device reach the access touchpoint; 
         sending, by the provider system to the client device, a request for identification information of the client before the client and the client device reach the access touchpoint; 

          receiving, by the provider system before the client and the client device reach the access touchpoint, part or all of client information included in a first mobile identification credential (MIC) which the client device received from a first authorizing party system (APS), the part or all of user information including the identification information of the client, the client having consented to release the part or all of client information to the provider system, and the part or all of client information having been verified by the first APS; 




         using, by the provider system, the verified part or all of client information included in the first MIC to verify or not verify an identity of the client; and 


         verifying the identity of the client, by the provider system, before granting the client the request for client access
Claim 1, A method for a patient having a patient device to request a medical record of the patient from a medical office having a medical office system, the method comprising: 
         







       receiving, by the medical office system from the patient device, a request for the medical record; 
         sending, by the medical office system to the patient device, a request for identification information of the patient; 



         receiving, by the medical office system, part or all of patient information associated with a first mobile identification credential (MIC) which the patient device received from a first authorizing party system (APS), the patient having consented to release the part or all of patient information to the medical office system, and the part or all of patient information having been verified by the first APS before the medical office system sends the request for identification information of the patient to the patient device, the first APS being a separate system from the medical office system; 
          using, by the medical office system, the verified part or all of patient information associated with the first MIC to verify or not verify the identity of the patient; and 



         verifying the identity of the patient, by the medical office system, before granting the request to provide the medical record to the patient.


Comparing claim 1 of the present application 17/584,223 (223) to claim 1 of Patent No. 11,521,720 (720).
Independent 1 (223) recites “receiving a request for client access… the access touchpoint”, “receiving, by the provider system before the client and the client device reach the access touchpoint, part or all of client information included in a first mobile identification credential (MIC) which the client device received from a first authorizing party system (APS)… and the part or all of client information having been verified by the first APS” “using the verified par or all of client information… identity of the client”, “verifying the identity of the patient…before granting the request”. 
Independent 1 (720) recites “receiving system from the patient device a request for the medical record” “receiving a request for client access… the access touchpoint”, “receiving, by the provider system before the client and the client device reach the access touchpoint, part or all of client information included in a first mobile identification credential (MIC) which the client device received from a first authorizing party system (APS)… and the part or all of client information having been verified by the first APS” “using the verified part or all of patient information … identity of the patient” and “verifying the identity of the patient… before granting the request”.
The nonstatutory double patenting indicated although the claims at issue are not identical, they are not patentably distinct from each other.

Allowable Subject Matter
	Claims 1-30 are in the condition for allowance. However, applicant representative requested to file Terminal Disclaimer to overcome the double patenting rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 17, 2022
/THU N NGUYEN/Examiner, Art Unit 2154